Douglas, J.
R.C. 4117.07 addresses the filing with respondent of a petition for representation election and provides, in part:
“(A) When a petition is filed, in accordance with rules prescribed by the state employment relations board:
“(1) By any employee or group of employees, or any individual or employee organization acting in their behalf, alleging that at least thirty per cent of the employees in an appropriate unit wish to be represented for collective bargaining by an exclusive representative, * * * the board shall investigate the petition, and if it has reasonable cause to believe that a question of representation exists, provide for an appropriate hearing upon due notice to the parties[.]”
R.C. 4117.07(A)(1) clearly authorizes and, indeed, requires respondent to provide for a hearing on an election petition when there is “reasonable cause” to believe that a question of representation exists.
*136For a writ of prohibition to issue, we must find (1) that the court or officer against whom the writ is sought is about to exercise judicial or quasi-judicial power, (2) that the exercise of such power is unauthorized by law, and (3) that denying the writ would cause injury for which there is no other adequate remedy in the ordinary course of law. State, ex rel. Tollis, v. Cuyahoga Cty. Court of Appeals (1988), 40 Ohio St.3d 145, 147, 532 N.E.2d 727, 729.
In the case at bar, relator claims that the evidence before respondent during its investigation of the election petition shows that Mize, Hudak and Vincenti were not employees of relator following the 1988-1989 school year and were otherwise not entitled to representation. Specifically, relator claims that no question of representation exists and that, therefore, R.C. 4117.07(A)(1) does not authorize respondent to entertain the election petition. Further, relator claims that it will suffer irreparable harm if a writ of prohibition is not issued.
While we believe that the second prong of the requirements for a writ of prohibition (exercise of power that is unauthorized by law) has not been satisfied by relator, clearly the third prong (injury and no other adequate remedy) has not been met by relator. Relator has failed to show that it will suffer injury if a writ of prohibition is denied. Respondent, after conducting a hearing, may ultimately dismiss the election petition, concluding that no actual question of representation exists. As respondent has yet to reach a final determination as to whether a question of representation exists, relator cannot show that it will suffer injury if a writ of prohibition is denied. In reaching this conclusion, we are persuaded by our decision in State, ex rel. Cuyahoga Cty. Bd. of Commrs., v. State Personnel Bd. of Review (1989), 42 Ohio St.3d 73, 537 N.E.2d 212, wherein we declined to issue a writ of prohibition under analogous circumstances.
Accordingly, we deny the writ.

Writ denied.

Sweeney, H. Brown and Resnick, JJ., concur.
Wright, J., concurs separately.
Moyer, C.J., and Holmes, J., dissent.